Exhibit SIXTH SUPPLEMENTAL INDENTURE among VECTREN UTILITY HOLDINGS, INC., AS ISSUER INDIANA GAS COMPANY, INC., AS GUARANTOR SOUTHERN INDIANA GAS AND ELECTRIC COMPANY, AS GUARANTOR VECTREN ENERGY DELIVERY OF OHIO, INC., AS GUARANTOR and U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE Dated March 10, 2008 1 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 3 SECTION 1.1. DEFINITION OF TERMS. 3 ARTICLE II GENERAL TERMS AND CONDITIONS OF THE NOTES 5 SECTION 2.1. DESIGNATION AND PRINCIPAL AMOUNT; GUARANTEES. 5 SECTION 2.2. MATURITY. 5 SECTION 2.3. FORM AND PAYMENT. 5 SECTION 2.4. GLOBAL NOTE. 6 SECTION 2.5. PAYMENT OF PRINCIPAL AND INTEREST. 7 ARTICLE III REDEMPTION OF THE NOTES; DEFEASANCE 8 SECTION 3.1. REDEMPTION AT THE COMPANY’S OPTION. 8 SECTION 3.2. NO SINKING FUND. 8 SECTION 3.3. DEFEASANCE. 8 SECTION 3.4. REDEMPTION UPON DEATH OF A BENEFICIAL OWNER. 8 ARTICLE IV MISCELLANEOUS 11 SECTION 4.1. RATIFICATION OF INDENTURE. 11 SECTION 4.2. TRUSTEE NOT RESPONSIBLE FOR RECITALS. 12 SECTION 4.3. GOVERNING LAW. 12 SECTION 4.4. SEPARABILITY. 12 SECTION 4.5. COUNTERPARTS. 12 SECTION 4.6. AMENDMENTS. 12 EXHIBIT A -FORM OF NOTE ANNEX A -FORM OF REDEMPTION REQUEST EXHIBIT B -TRUSTEE’S CERTIFICATE OF AUTHENTICATION 2 SIXTH SUPPLEMENTAL INDENTURE, dated as of March 10, 2008 (the “Sixth Supplemental Indenture”), among Vectren Utility Holdings, Inc., an Indiana corporation (the “Company”), Indiana Gas Company, Inc., an Indiana corporation and an Ohio corporation (“Indiana Gas”), Southern Indiana Gas and Electric Company, an Indiana corporation (“SIGECO”) and Vectren Energy Delivery of Ohio, Inc., an Ohio corporation (“VEDO”, and together with Indiana Gas and SIGECO, the “Initial Guarantors”) and U.S. Bank National Association (the “Trustee”). WHEREAS, the Company and the Initial Guarantors executed and delivered the Indenture dated as of October 19, 2001 (the “Base Indenture”) to the Trustee to provide for the Company’s unsecured notes, debentures or other evidence of indebtedness of the Company (collectively, the “Securities”), and the Guarantees (as hereinafter defined), to be issued from time to time in one or more series, as might be determined by the Company under the Base Indenture; WHEREAS, pursuant to the terms of the Base Indenture, the Company desires to provide for the establishment of a new series of Debt Securities, the 6.25% Senior Monthly Notes due 2039 (the “Notes”), and the unconditional guarantees by the Guarantors (as defined herein) of the payment of the amounts owed with respect to the Notes (the “Guarantees”), the form and terms of such Notes and the terms, provisions and conditions of the Notes and the Guarantees to be set forth as provided in the Base Indenture and this Sixth Supplemental Indenture (together, the “Indenture”); WHEREAS, the Company and the Initial Guarantors requested that the Trustee execute and deliver this Sixth Supplemental Indenture and all requirements necessary to make this Sixth Supplemental Indenture a valid, binding and enforceable instrument in accordance with its terms, and to make the Notes, when executed, authenticated and delivered by the Company and with the Guarantees endorsed thereon and executed by the Guarantors, the valid, binding and enforceable obligations of the Company and the Guarantors, as applicable, have been made: NOW, THEREFORE, in consideration of the purchase and acceptance of the Notes by the Holders thereof, and for the purpose of setting forth, as provided in the Base Indenture, the form and terms of the Notes, each of the Company and the Initial Guarantors, as applicable, covenants and agrees with the Trustee as follows: ARTICLE I DEFINITIONS SECTION 1.1. Definition of Terms. (a)Unless the context otherwise requires: (b)a term defined in the Base Indenture has the same meaning when used in this Sixth Supplemental Indenture; (c)a term defined anywhere in this Sixth Supplemental Indenture has the same meaning throughout; 3 (d)the singular includes the plural and vice versa; (e)headings are for convenience of reference only and do not affect interpretation; (f)the following terms have the meanings given to them in this Section 1.1(f): “Beneficial Owner” has the meaning specified in Section 3.4. “Fiscal Agent” means U.S. Bank Trust National Association, New York, New York, or its successor. “Global
